                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 KELVIN BROWN,                                  )
                                                )
              Petitioner,                       )
                                                )
 v.                                             )       No.         3:21-CV-066-CEA-DCP
                                                )
 STATE OF TENNESSEE,                            )
                                                )
              Respondent.                       )

                                    JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, this prisoner’s pro se

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 is DISMISSED WITHOUT

PREJUDICE for want of prosecution pursuant to Fed. R. Civ. P. 41(b). Because the Court

CERTIFIED in the memorandum opinion that any appeal from this order would not be taken in

good faith, should Petitioner file a notice of appeal, he is DENIED leave to appeal in forma

pauperis. See Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.

       SO ORDERED.


                                                    /s/ Charles E. Atchley Jr.
                                                    CHARLES E. ATCHLEY JR.
                                                    UNITED STATES DISTRICT JUDGE




ENTERED AS A JUDGMENT

/s/ JOHN L. MEDEARIS
     CLERK OF COURT




Case 3:21-cv-00066-CEA-DCP Document 7 Filed 05/04/21 Page 1 of 1 PageID #: 15
